Title: To George Washington from Jonathan Trumbull, Sr., 23 January 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] January 23d 1777

I most sincerely congratulate you upon the happy Success which has lately attended your Arms, which I have the pleasure to be informed of by your favour of the 10th Instant which came to Hand by Colo. Stewart this Afternoon.
I have not yet heard of any Money sent into this State by Congress to pay the Bounty to the new inlisted Troops, some small part of the 150,000 Dollars sent to Peeks Kill has, I believe, been distributed to some of our Colonels, tho’ by far the greatest part of the recruiting Officers are in the State lying still for want of Money to pay the promised Bounty, without which soldiers will not inlist—I am happy to hear you intend sending forward Money for this Service, for indeed it suffers for want of it, and Congress, amidst the Variety of Business that engages their Attention, seem to have forgot this necessary Step, altho’ the only Season, in which we can hope to fill up the new Army, is wasteing fast, and will soon be over. it would give me great pleasure to be able to advance the necessary Sums out of our Treasury; our Assembly have calculated their Funds only to satisfy such demands as were expected to be made upon it; and Money comes in no faster than

we are obliged to issue it to pay such public Debts, as Justice will not permit to be delayed; the Continental Loan Office might be called in Aid, but unhappily the Checque Books & Loan Ticketts are not arrived, & the Loan Officer has not been able to do anything in this Office; In this Situation, no Money for this Service can be depended upon here—permit me to intreat your Excellency to forward the Necessary Sums without Delay, as little progress can be expected to be made in raising and equipping that Army, upon which our Defence, under God, depends, ’till a Supply for this purpose is received; some of the Battallions are partly filled, but the Bounty and Cloathing furnished by Congress are not furnished them—were this done, it would excite others to inlist, and I flatter myself the Troops might soon be raised & ready for Service.
Three Battallions of our Troops, engaged to serve till the 15th of March are gone to join General Heath, 16 Companies of Voluntiers are likewise marched, they are formed into a Battallion under the Command of Colo. Noadiah Hooker, are equal to a full Battallion in Number, and have engaged to continue in Service for the Term of two Months from their Inlistment—one Battallion of our Troops engaged till the 15th of March are ordered to providence to assist in defending the State of Rhode Island against the Enemy stationed at Newport.
I inclose you a Return of prisoners of War collected and sent to Newport agreable to your request. The Friends of the Officers and Soldiers now prisoners of war from this State, especially those confined in New-York are impatient for their Release, & with good Reason, as their sufferings there from Cold, Hunger, nakedness, Sickness, the want of every Necessary, & accumulated Insult beggar all Description, many incapable to support this Load of Suffering, have fell sacrifice to the rigour and Inhumanity of our polished Enemies, after having endured Hardships and Tortures incomparably more severe and excruciating than the wildest Savage would inflict upon his barbarous Foe, others by force of a Strong Constitution yet endure their Misery, they can endure but little longer, I hope your Humanity will relieve them before they fall Victims to the accursed policy of our inhuman Enemies. I am unable to mention all the Officers from this State now prisoners, I entreat your Excellency to effect their Exchange as soon as possible—Major Meigs & Capt. Hanchet were taken at Quebec, and are here on their parole, General Waterbury was taken on Lake Champlain Major Wells, Lieuts. Fitch Fanning & Cleaveland & Hopkins on Long-Island, Lieut. Colo. Heart, & Brigade Major Wyllys on York-Island. I beg leave to recommend these Gentlemen in particular to your Excellencys Care to have them exchanged, and generally all Officers and Soldiers from this State now prisoners of war; This Letter will

be delivered to you by Brigade Major Wyllys who is out upon his parole for Thirty Days to procure his Exchange, I wish your Excellency to take Measures to prevent his return—Lt Hopkins is likewise out upon his parole for the like Purpose. I beg leave to propose he may [be] exchanged for a Lieut. McDermot of the 16th Regiment of british Troops now a prisoner in this State, if agreable, his parole admits of his release upon sending in a prisoner of equal Rank.
I am Sensible your Excellency needs no Arguments or Motives to induce you to effect the Exchange of our Prisoners in the speediest manner, yet I must intreat your pardon for just mentioning a Jealousy our Enemies endeavour to instill into our prisoners that the prisoners from the Southern States are taken better Care of than ours; and indeed, I fear, we in this State, inadvertently have failed in some Degree of doing all we ought to or might have done to procure their Discharge, which makes me more earnest, & perhaps too importunate to have it soon effected.
Should your Excellency find it necessary to raise another Battallion in this State, I beg leave to mention Jesse Root Esqr. of Hartford as a Gentleman well qualified for the Command, his Spirit & Zeal as well as his other Talents are surpassed by few Gentlemen in this State, the Battallion of Volunteers now in Service, of which he is Lieut. Colo. was raised at his request & by his Efforts; permit me likewise to recommend to your Notice the bearer Major Wyllys, a promising Youth, who bids fair to do Honour to the antient & honourable Family he is descended from, and is ambitious to continue in the service, his Captivity prevented his being provided for in the Battallions now raising in this State. I am, Sir with great Truth & regard your obedient humble Servant

Jonth; Trumbull

